Citation Nr: 1715151	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  03-02-442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for residuals of misdiagnosis and treatment as gout, to include rejected kidney transplant and the subsequent need for dialysis, as a result of VA treatment or care in 2008.  
 
2.  Entitlement to an effective date earlier than April 2, 2007, for entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to an effective date earlier than May 1, 2001, for entitlement to service connection for a disability manifested by dizziness or vertigo.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran's attorney withdrew the request for a Board hearing of any type in a January 2012 statement.  See 38 C.F.R. § 20.704(e) (2016).

This appeal originated from a denial of service connection for disability manifested by dizziness or vertigo on appeal from a January 2003 rating decision.  The Board remanded this claim for development in March 2005, denied the claim on the merits in a November 2006 decision. The denial was vacated and the case remanded by the United States Court of Appeals for Veterans Claims (Court) in a February 2008 Order pursuant to a Joint Motion for Remand (JMR).  The Board twice remanded this issue again and, in a November 2013 decision, the issue was granted by the Board.  In a November 2014 rating decision, the RO effectuated the Board's grant, assigning a 30 percent rating effective May 1, 2001.  In March 2015, the Veteran's representative evidenced disagreement with the effective date of the award.  As noted below, a statement of the case must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

While the above referenced claim was pending, the Veteran perfected an appeal regarding the issue of compensation pursuant to 38 U.S.C.A. § 1151 from a September 2009 rating decision of the RO for residuals of misdiagnosis and treatment as gout.  This matter was remanded by the Board in November 2013.  

In a March 2011 rating decision, the RO granted service connection for a cardiac disability pursuant to a Nehmer review based on the Veteran's active service in the Republic of Vietnam and pertinent regulatory changes.  The RO assigned an effective date of January 18, 2005, with an initial rating of 10 percent and a rating of 60 percent effective as of April 2, 2007.  The Veteran submitted a notice of disagreement, with the initial ratings assigned for this disability.  The RO then issued a January 2012 rating decision that granted a higher rating of 100 percent for the cardiac disability effective from January 26, 2003; assigned a rating of 10 percent effective from May 1, 2003, through March 31, 2007; and continued the rating of 60 percent effective from April 2, 2007.  As such, the RO first assigned an effective date of January 26, 2003, for the grant of service connection for cardiac disability in the January 2012 rating decision.  The RO also denied a higher initial rating for the periods that had been rated as 10 and 60 percent disabling at that time.  These ratings were confirmed in a November 2013 Board decision.  The Veteran appealed only the issue regarding the effective date of the award of the 60 percent rating, April 2, 2007, to the Court.  In a May 2015 memorandum decision, the Court set aside the Board decision on this issue and remanded the matter of the proper effective date that should be assigned for the 60 percent rating.  In a December 2015 decision, the Board again denied an effective date earlier than April 2, 2007, for a 60 percent rating for the Veteran's heart disease.  This denial was affirmed in a March 2017 memorandum decision of the Court.  

By rating decision dated in April 2015, the RO denied service connection for kidney disease, including as a result of chemicals to which the Veteran was exposed while stationed at Camp Lejeune, North Carolina.  The Veteran's representative submitted a notice of disagreement to this denial.  The issue was remanded by the Board in the December 2015 decision for issuance of a Statement of the Case (SOC).  Id.  The SOC was issued in January 2017.  The Veteran was told that to perfect an appeal as to this issue a substantive appeal needed to be filed within 60 days.  This was not done.  Hence this issue is not properly before the Board.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. § 20.302(c) (2016); Roy v. Brown, 5 Vet. App. 554 (1993).  

By rating decision dated in June 2012, the RO awarded the Veteran TDIU, effective April 2, 2007.  The Veteran's representative submitted a notice of disagreement with the effective date of the award.  In December 2015, this matter was remanded so that an SOC could be issued in response to the notice of disagreement.  Id.  As this was not completed by the RO, this issue must again be remanded.  See Manlincon v. West, 21 Vet. App. 238 (1999).  The issues of entitlement to earlier effective dates for TDIU and service connection for a disability manifested by dizziness or vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  A will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran did not have additional disability characterized as kidney failure, to include rejected kidney transplant and the subsequent need for dialysis, as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment or as a result of an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability characterized as kidney failure, to include rejected kidney transplant and the subsequent need for dialysis, claimed to be the result of treatment at a VA medical facility in 2008, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination and an adequate medical opinion was rendered in July 2016.  The Veteran's representative has argued that this opinion is inadequate in that the examiner did not comment on the lay statement of the Veteran's sister and the rationale that the Veteran's kidney failure could have been related to cytomegalovirus (CMV) viremia, which the representative argues had actually been ruled out.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  It is noted that, as described below, CMV was not actually ruled out in the records of treatment proximate to the Veteran's treatment, but treated with antibiotics to the point that laboratory testing in January 2009, several months following the treatment in question, was negative.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

§ 1151 Claim

The Veteran and his representative contend that the kidney failure that the Veteran suffered in 2008 was the result of what was characterized as an earlier misdiagnosis made at a VA facility.  It is pointed out that the Veteran was treated for left leg and left great toe pain that was diagnosed at that time as gout.  Soon after this treatment, the Veteran required hospitalization for an altered mental state when it was found that he suffered renal failure.  

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was 
(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a). 

To determine whether a veteran has an additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the condition after such care, treatment, or examination.  VA considers each involved body part separately.  38 C.F.R. § 3.361(b) (2016). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that the veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless the VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA 
(i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

VA's General Counsel has interpreted that under the provisions of 38 U.S.C. § 1151, benefits may be paid for disability attributable to VA's failure to diagnose and/or treat a preexisting condition when VA provides treatment or an examination.  Disability due to a preexisting condition may be viewed as occurring "as a result of" the VA treatment or examination only if it is shown that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VAOPGCPREC 5-2001.  The Board is bound by the precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 (2016).  Further, this precedent was codified under regulation: Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

The record shows that on September 29, 2008 the Veteran was seen at a VA medical facility with a chief complaint of having pain in the leg and big toe and the whole foot for the past five days.  (The initial notes indicate it is the right lower extremity that was involved, but subsequent treatment records refer only to the left lower extremity.)  The note continues that the Veteran had been seen in an emergency room to rule out DVT.  The Veteran's test was normal and he was given pain medication and sent home.  He then had continued pain that prevented him from sleeping.  It was noted that he was status post renal transplant surgery and was on multiple medications.  He had been told that he had a high uric acid level in the past and, assuming it was part of acute gout, he had come in for an examination.  Objectively, the Veteran had significant tightness in the left calf region extending all the way to the whole leg, with a lot of ecchymosis and all the toes with tenderness.  There was tenderness over the right big toe region also present.  Laboratory testing showed an elevated Prothrombin Time Blood Test.  The assessment was ecchymosis of the left leg related to high ProTime and acute gouty arthritis of the left big toe.  The Veteran was advised to skip a dosage of one of his medications, warfarin.  

The Veteran was hospitalized at a private facility on October 11, 2008, for a chief complaint of altered mental state and confusion.  He was stabilized and found to have elevated creatinine, BUN and potassium levels.  The initial assessments were acute renal failure; possible pneumonia, rule out sepsis; possible pancreatitis; and hypotension, possibly secondary to sepsis; hyperkalemia; and rhabdomyolysis.  The Veteran was given medications to stabilize his blood pressure and started on a sepsis protocol and intravenous antibiotics.  

The Veteran was transferred to another private hospital on October 31, 2008, where it was noted that he had been diagnosed with acute renal failure and was currently on dialysis.  He had a history of renal transplant and had also been diagnosed with CMV, pancreatitis and rhabdomyolysis that appeared to have resolved.  His current admission was to undergo completion of antibiotics and undergo physical and occupational therapy secondary to severe deconditioning.  In early November, it was noted that the Veteran had been admitted to the hospital on October 11, 2008, with right upper extremity swelling and erythema with development of cellulitis.  He had gone into respiratory failure, was mechanically ventilated and found to have rhabdomyolysis, anemia, pancreatitis, CMV, and colitis.  His status improved and he was extubated and transferred for rehabilitation.  The impressions were status post respiratory failure, renal failure, history of renal transplant, right upper extremity cellulitis, CMV, acute pancreatitis, anemia, status post rhabdomyolysis, and status post colitis.  In January 2009, private laboratory testing was consistent with a negative finding for CMV.  

In a June 2009 statement, the Veteran's sister stated that she had seen her brother in September 2008 when he was having a problem with mobility, and stated his leg and foot were in constant pain.  She related that her brother had told her in October 2008 that he had seen VA doctors on numerous occasions and had been diagnosed with gout.  The next time she saw him was when he was in the hospital on a respirator when she was told that he had a staph infection in his leg and septic shock, "with the poison spread over his body and shutting down his system."  He was on kidney dialysis.  She went on to relate that the doctor in ICU said, "I would not have diagnosed his condition as gout."  Since that time, the Veteran had been released from the hospital, but the transplanted kidney that he had received from his daughter seven years prior and had never had a problem with was now working at only 12%.  She went on to state that the Veteran was being dialyzed 3 days per week.  

A medical opinion was obtained by VA in December 2010 regarding the possibility of treatment rendered in September 2008 causing a rejected kidney transplant and subsequent need for dialysis.  The examiner stated that an opinion could not be obtained without resort to speculation.  

An additional medical opinion was obtained in July 2016.   At that time, the examiner was requested to render an opinion regarding whether a misdiagnosis and treatment of a disability as gout could have led to additional disability, to include a rejected kidney transplant and subsequent need for dialysis, and whether this was caused by or became worse as a result of the VA treatment at issue.  In response, the examiner's opinion was negative.  The rationale was that the Veteran was seen by three different medical providers in the span of a week for the pain a limb.  DVT was ruled out as a cause.  An elevated ProTime and INR were considered enough to explain the Veteran's ecchymosis.  The Veteran also had high uric acid so the diagnosis of gout on evaluation was established.  The examiner went on to state that, even if the Veteran had cellulitis at that time, it did not explain CMV viremia and an acute allograft rejection.  The Veteran also had rhabdomyolysis, pancreatitis and colitis at that time, none of which could be explained by a mistaken diagnosis of gout.  

Regarding whether there was additional disability resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel, the examiner also opined in the negative noting that the VA physicians did their best in the given circumstances.  The Veteran was seen by a physician who promptly called a rheumatologist in consultation which, in turn resulted in the Veteran being quickly treated in accordance with the assessment.  Moreover, there was no additional disability resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider.  It was not as likely that the cellulitis caused the kidney rejection.  It was more likely that the CMV and associated multiorgan failure contributed to the rejection process.  Notably, the Veteran's  renal function did return over time so that dialysis was no longer required.  

Finally, regarding whether possible failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability allowed the disease or disability to continue to progress, the examiner also opined in the negative.  The rationale was that the Veteran had already been seen at a community hospital on September 29, 2008 and was admitted with altered mental status to the private hospital on October 11 2008.  If the acute transplant rejection was only due to the sepsis, it should have responded right away with IV immunoglobulins plasma exchange and steroids.  The Veteran also had CMV viremia, which required cutting down on immunosuppressants, particularly since he had presented with multiorgan damage.  CMV is a globally widespread virus that becomes latent following primary infection but reactivates frequently and, in the setting of immunocompromise, caused disease in solid organ transplant recipients, including kidney transplant recipients.  In kidney transplant recipients, active CMV infection and disease are also associated with acute allograft failure and death.  

The record shows that the Veteran underwent a health crisis in October 2008 that caused acute kidney failure, but there is no basis to determine that this was caused by lack of proper treatment rendered at the VA medical facility.  The VA examiner in July 2016 is very specific in stating that there was a reasonable basis for the diagnosis of gout, including elevated uric acid levels and elevated ProTime levels.  Moreover, the sepsis is not shown to have been related to the cellulitis demonstrated, as asserted by the Veteran's sister.  The more likely cause of the Veteran's kidney failure is stated to be the CMV infections and other diseases, including pancreatitis, rhabdomyolysis, and colitis.  Finally, the fact that the Veteran was able to go off dialysis and regained his kidney function indicates that there was no actual increase in disability whereby compensation under 38 U.S.C.A. § 1151 is appropriate.  Under these circumstances, the criteria for entitlement to benefits under 38 U.S.C.A. § 1151 are not met.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for residuals of misdiagnosis and treatment as gout, to include rejected kidney transplant and the subsequent need for dialysis, as a result of VA treatment or care in 2008, is denied.  


REMAND

Regarding the issue of an effective date earlier than April 2, 2007, for entitlement to TDIU, it is noted that this matter was remanded by the Board for issuance of an SOC in conformity with the Court decision in Manlincon.  As this was not accomplished the matter must be returned to the AOJ for compliance with the prior remand order.  See Stegall 11 Vet. App. at 268.  

Regarding the issues of an earlier effective date for the award of service connection for a disability manifested by vertigo and dizziness, the Veteran's representative has submitted a notice of disagreement with the appropriate rating action, but an SOC was never furnished to the Veteran.  As noted above, an SOC must be issued in response to these notices of disagreement.  Manlincon, 12 Vet. App. at 238.  

Accordingly, the case is REMANDED for the following action:

The Veteran must be provided an SOC on the issues of entitlement to an effective date earlier than May 1, 2001, for an award of service connection for vertigo with dizziness and chronic imbalance and an effective date earlier than April 2, 2007 for an award of TDIU.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


